This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-0410

                                 In re the Marriage of:
                              Jodi Ann Larson, petitioner,
                                       Appellant,

                                           vs.

                                  Brian Allen Larson,
                                      Respondent

                               Filed September 8, 2015
                                      Affirmed
                                    Worke, Judge


                              Scott County District Court
                               File No. 70-FA-09-17323

Valerie A. Arnold, Kendal K. O’Keefe, Arnold, Rodman & Kretchmer PLLC,
Bloomington, Minnesota (for appellant)

David C. Olson, Lanners & Olson, P.A., Plymouth, Minnesota (for respondent)

      Considered and decided by Halbrooks, Presiding Judge; Worke, Judge; and

Hooten, Judge.

                        UNPUBLISHED OPINION

WORKE, Judge

      Appellant-mother argues that the district court abused its discretion by denying her

request to relocate the children, by making findings that are not supported by the record

and by misapplying the standard for relocation. She also argues that the district court
miscalculated the parties’ gross incomes for child-support-modification purposes. We

affirm.

                                           FACTS

          The parties’ stipulation to the dissolution of their marriage was incorporated into

the judgment and decree filed on July 30, 2009. At the time, the parties owned a

window-cleaning business and each earned $50,000 annually. Following the dissolution,

respondent-father Brian Allen Larson took over the business. Appellant-mother Jodi Ann

Larson continued to temporarily work for the business. The parties agreed to joint legal

and joint physical custody of their children, J.L. (DOB 9/15/1993), L.L. (DOB

5/15/2000), and B.L. (DOB 3/24/2008). The parties agreed that the children would spend

one-half time with each parent and that neither would pay child support, but that support

would be reassessed when appellant-mother found new employment.

          In June 2013, appellant-mother moved for sole physical custody of the two minor

children1 and for permission to relocate the children to Texas where her fiancé lives. L.L.

had been residing primarily with appellant-mother. In December 2013, the district court

awarded appellant-mother emergency temporary sole physical custody of B.L. after B.L.

made allegations to a school social worker that respondent-father had been abusive.

          On August 8, 2014, the district court found that appellant-mother met her burden

of establishing a change in circumstances justifying the modification of custody, and

awarded appellant-mother sole legal and sole physical custody of the children and



1
    J.L. is emancipated.

                                               2
ordered respondent-father to pay child support. But the district court denied appellant-

mother’s request to relocate the children to Texas. This appeal follows.

                                      DECISION

Relocation

       Appellant-mother argues that the district court abused its discretion by denying her

request to relocate the children to Texas, challenging several of the district court’s

findings.    In reviewing a district court’s relocation decision we are “limited to

considering whether the [district] court abused its discretion by making findings

unsupported by the evidence or by improperly applying the law.”                  Goldman v.

Greenwood, 748 N.W.2d 279, 284 (Minn. 2008) (quotations omitted). We will “set aside

a district court’s findings of fact only if clearly erroneous, giving deference to the district

court’s opportunity to evaluate witness credibility.” Id. “Findings of fact are clearly

erroneous whe[n] an appellate court is left with the definite and firm conviction that a

mistake has been made.” Id. (quotation omitted). Interpretation of a statute is a question

of law reviewed de novo. Id. at 282.

       When a party challenges a district court’s findings, the party shall summarize the

evidence “tending directly or by reasonable inference to sustain” the challenged findings.

Minn. R. Civ. App. P. 128.02, subd. 1(c). “That the record might support findings other

than those made by the [district] court does not show that the court’s findings are

defective.” Vangsness v. Vangsness, 607 N.W.2d 468, 474 (Minn. App. 2000); see

Elliott v. Mitchell, 311 Minn. 533, 535, 249 N.W.2d 172, 174 (1976) (affirming findings,

but noting that evidence might have supported another conclusion); Zander v. Zander,


                                              3
720 N.W.2d 360, 368 (Minn. App. 2006) (observing that, while the record could support

a different decision, this court may not substitute its judgment for that of the district

court), review denied (Minn. Nov. 14, 2006); Crosby v. Crosby, 587 N.W.2d 292, 296

(Minn. App. 1998) (explaining that, although appellant’s citation of facts might prompt

another fact-finder to reach different findings, sufficient contradictory evidence

reasonably supported the district court’s findings), review denied (Minn. Feb. 18, 1999).

It is not the role of this court to reweigh the evidence presented to the district court.

Vangsness, 607 N.W.2d at 475. An appellate court’s “duty is performed when we

consider all the evidence . . . and determine [whether] it reasonably supports the [district

court’s] findings.” Wilson v. Moline, 234 Minn. 174, 182, 47 N.W.2d 865, 870 (1951).

       If a parent has been awarded court-ordered parenting time, the other parent may

not move the child’s residence to another state except upon court order or with the

consent of the other parent. Minn. Stat. § 518.175, subd. 3(a) (2014). In determining

whether to permit a parent to move a child’s residence to another state, the district court

must base its decision on the best interests of the child, and consider eight statutory

factors. Id., subd. 3(b) (2014). Factors include:

              (1) the nature, quality, extent of involvement, and duration of
              the child’s relationship with the person proposing to relocate
              and with the nonrelocating person, siblings, and other
              significant persons in the child’s life;
              (2) the age, developmental stage, needs of the child, and the
              likely impact the relocation will have on the child’s physical,
              educational, and emotional development, taking into
              consideration special needs of the child;
              (3) the feasibility of preserving the relationship between the
              nonrelocating person and the child through suitable parenting



                                             4
              time arrangements, considering the logistics and financial
              circumstances of the parties;
              (4) the child’s preference, taking into consideration the age
              and maturity of the child;
              (5) whether there is an established pattern of conduct of the
              person seeking the relocation either to promote or thwart the
              relationship of the child and the nonrelocating person;
              (6) whether the relocation of the child will enhance the
              general quality of the life for both the custodial parent
              seeking the relocation and the child including, but not limited
              to, financial or emotional benefit or educational opportunity;
              (7) the reasons of each person for seeking or opposing the
              relocation; and
              (8) the effect on the safety and welfare of the child, or of the
              parent requesting to move the child’s residence, of domestic
              abuse, as defined in section 518B.01.
Id.

       Burden of proof

       Appellant-mother first asserts that the district court erred as a matter of law by

misapplying the burden of proof with respect to the best-interest factors. See Goldman,

748 N.W.2d at 284 (stating that we may review whether the district court misapplied the

law). Pursuant to section 518.175, subdivision 3(c) (2014), “if the court finds that the

person requesting permission to move has been a victim of domestic abuse by the other

parent, the burden of proof is upon the parent opposing the move.” The district court

determined that appellant-mother established that respondent-father had sexually

assaulted her and appropriately placed the burden on respondent-father to establish that

relocation is not in the children’s best interests.

       Appellant-mother suggests, citing to Auge v. Auge, 334 N.W.2d 393 (Minn. 1983),

superseded by statute, Minn. Stat. § 518.175, subd. 3(b), (c) (2006), that respondent-

father’s burden was to show that removal was not only contrary to the children’s best


                                               5
interests, but would also endanger the children’s physical or emotional health. But that

was not respondent-father’s burden. See Goldman, 748 N.W.2d at 283 n.5 (stating that

Auge “has no remaining vitality because it has been superseded in its entirety by

statute”).   The statute initially places the burden on the parent requesting relocation.

Minn. Stat. § 518.175, subd. 3(c). This burden simply shifts to the parent opposing

relocation when the district court finds that the parent requesting to move has been a

victim of domestic abuse by the opposing parent. Id. There is no requirement other than

respondent-father showing that relocation is not in the children’s best interests.

       Appellant-mother argues that the district court’s conclusion that respondent-father

met his burden of showing that relocation is not in the children’s best interests

demonstrates the district court’s misapplication of the burden of proof. However, the

district court’s findings do not suggest an erroneous shifting of the burden, but rather

indicate that the district court rejected some evidence and found other evidence credible.

See Vangsness, 607 N.W.2d at 472 (stating that appellate courts defer to district court

credibility determinations).

       Best-interest factors

       Because the district court has broad discretion in deciding what is in the best

interests of the children, there is “scant if any room for an appellate court to question the

[district] court’s balancing of best-interests considerations.” Id. at 477. The district court

considered testimony from a five-day evidentiary hearing and custody-evaluation reports

created by the court-appointed custody evaluator, Ann Bodensteiner, and a second

evaluator hired by respondent-father before making findings on the factors below.


                                              6
                (1) child’s relationship with the parent proposing to relocate, the
                    nonrelocating parent, siblings, and other significant persons

       The district court found that the children’s strong relationship with appellant-

mother will remain regardless of relocation. The district court found that the children’s

improving relationship with respondent-father, and their strong relationships with

extended family in Minnesota, are significant and would be diminished by relocating.

The district court found that the children’s limited relationships with appellant-mother’s

fiancé, Johnny Bennett, and the children’s brother, both in Texas, are of lesser

significance.

       Appellant-mother argues that the district court minimized the significance of the

children’s relationships with her, Bennett, and their older brother who attends college in

Texas. She challenges the district court’s finding that the children’s relationship with

Bennett “is good, but the extent of his involvement with the children so far is quite

limited.” Bennett testified that he met appellant-mother online in the summer of 2009.

He personally met the children in March 2010. He testified that he sees the children

when he visits appellant-mother. The children have visited him twice in Texas. This

testimony supports the district court’s finding that the children have had limited

involvement with Bennett.

       Appellant-mother also challenges the finding that the children’s relationships with

extended family would be significantly diminished if the children relocated. Appellant-

mother’s brother testified regarding respondent-father’s good relationship with the

children. The children’s paternal grandmother testified regarding the children’s extended



                                            7
visits with her.     Other relatives testified regarding the children’s relationships with

extended family. Respondent-father testified that the children spent a lot of time with

extended family in western Minnesota.        This testimony supports the district court’s

finding that the children’s relationship with extended family in Minnesota is significant

and would be diminished if the children relocated.

       The district court considered all of the children’s relevant relationships. It did not

minimize the importance of the children’s relationship with appellant-mother, but

determined that it was in the children’s best interests to continue improving their

relationship with respondent-father, which would be difficult to do if the children

relocated.

              (2) age and needs of the child, and the impact of relocation on the child

       The district court found that because of B.L.’s age, going months without seeing

respondent-father would be harmful to their relationship and it would be nearly

impossible to rebuild a bond. Appellant-mother challenges this finding, claiming that

there is no evidence to support this factor. The record shows that B.L., at eight years old,

has been affected by his parents’ divorce. There was testimony from a school counselor

that he is sad and has been impacted by his parents’ estranged relationship. Because B.L.

has been impacted by the divorce and because he is only eight years old, it was logical for

the district court to infer that he will suffer emotionally if relocated away from

respondent-father.




                                             8
              (3) feasibility of preserving the relationship between the nonrelocating
                  parent and the child through parenting time arrangements

       The district court found that it is not feasible to reasonably maintain the parent-

child relationship with 1,000 miles between the children and respondent-father. The

district court noted that there is a rebuttable presumption that each parent receive at least

25% parenting time, which would be virtually impossible to accomplish if the children

relocated. See Minn. Stat. § 518.175, subd. 1(g) (2014). The district court also found

that the parties do not have substantial disposable financial resources permitting travel.

       Appellant-mother argues that this finding is clearly erroneous because respondent-

father’s relationship with the children can be supported via telephone, the Internet, and

other communications. But “electronic communication is not parenting time and does

not count towards the 25% presumption.” Hagen v. Schirmers, 783 N.W.2d 212, 219

(Minn. App. 2010). She also argues that if respondent-father were on track to earn

approximately $90,000 in 2014, as he testified, he has the income to visit the children in

Texas. She claims that respondent-father already visits their adult son in Texas where the

son attends college. But the record shows that respondent-father’s visits to Texas are

infrequent, which does not constitute significant parenting time. Additionally, the district

court found that respondent-father runs his own business.            It is not feasible for

respondent-father to effectively manage his business while frequently visiting Texas.

And if he were to frequently visit Texas, the possibility that he would still be on track to

earn approximately $90,000 annually would be hampered by his absence.




                                             9
              (4) child’s preference, considering the child’s age and maturity

       The district court determined that B.L. is too young for his preference to be

considered, and that L.L., despite expressing her desire to relocate, does not have the

maturity to comprehend the complexities of that decision. The district court cited to

Bodensteiner’s observation that children of L.L.’s age (14 at the time of the district

court’s order) “should be heard, but not be allowed to dictate.” Appellant-mother argues

that respondent-father did not provide any evidence that L.L.’s preference should not

have been considered. She also challenges the district court’s finding that L.L. would

object to a parenting-time schedule.

       In Maxfield v. Maxfield, the supreme court concluded that a ten-year-old child was

“old enough and mature enough to express a preference where and with whom he

wishe[d] to live.” 452 N.W.2d 219, 219, 223 (Minn. 1990). In Tinaza v. Tinaza, this

court concluded that the district court erred in not considering the preference of a “very

mature 10 1/2 year old child.” No. A14-0323, 2015 WL 46384, at *7 (Minn. App. Jan. 5,

2015). This court held that “[w]hile the district court erred in not considering [the

child’s] preference as to relocation, there is reasonable evidentiary support for the district

court’s findings with regard to the other statutory factors, most of which appear to

support the district court’s denial of mother’s motion to relocate.” Id. at *8.

       Here, while L.L. was at an age when she could express her preference, the district

court cited her apparent lack of maturity as a reason for not taking into consideration her

preference. In both Maxfield and Tinaza, the court considered age and maturity. Further,

even if the district court did not give enough weight to L.L.’s preference, this is merely


                                             10
one factor in the overall consideration, and the district court’s failure to consider L.L.’s

preference alone would not provide a sufficient basis to conclude that the district court

abused its discretion in denying appellant-mother’s request to relocate.

              (5) pattern of conduct of the parent seeking relocation either to
                  promote or thwart the relationship of the child and the
                  nonrelocating parent

       The district court determined that, although Bodensteiner determined that

appellant-mother attempted to promote the children’s relationship with respondent-father,

the court was “less certain.” The district court stated that while there was “no evidence”

that appellant-mother was “actually thwarting” the children’s relationship with

respondent-father, there was “enough evidence to say that this factor should not favor”

appellant-mother because “she has not been willing or able to do enough to overcome

some barriers and successfully promote” respondent-father’s relationship with the

children. The district court reasoned that the children would certainly have reconnected

with respondent-father, after cutting off nearly all contact after “relatively minor

incidents,” had appellant-mother encouraged them to do so. The district court further

reasoned that a parent intent on relocating could not also foster the relationship between

the children and the nonrelocating parent. Appellant-mother argues that respondent-

father provided no evidence that she failed to promote the children’s relationship with

respondent-father. But the district court’s findings are based on reasonable inferences

and do not defy logic.




                                            11
              (6) whether relocation will enhance the quality of life for the parent
                  seeking relocation and the child

       The district court found that relocation would not have a significant financial

benefit because appellant-mother did not have a job lined up, nor did Texas necessarily

offer better job prospects than Minnesota. The district court further noted its skepticism

of appellant-mother’s contention that the quality of education in a rural Texas town is

better than that of a favorable Twin Cities suburb. Finally, the court noted that although a

move would benefit appellant-mother’s emotional health, the court could not find the

same for the children. Appellant-mother argues that respondent-father failed to present

any evidence that relocating would not be beneficial to the children.          But there is

evidence that the children would benefit by remaining in Minnesota; they would continue

to improve their relationship with respondent-father and maintain their strong connection

with extended family and friends.

              (7) reasons for seeking or opposing relocation

       The district court found that appellant-mother wanted to relocate to Texas to live

with Bennett, to benefit financially, and because she believed that the children would

benefit from distance between them and respondent-father. The district court determined

that respondent-father opposed relocation because of the damage it will cause to his

relationship with the children. Appellant-mother argues that respondent-father failed to

present any evidence that relocation would damage his relationship with the children.

       Respondent-father testified that his relationship with the children is improving

tremendously in part because the children are learning that he is not the “person that is



                                            12
being conveyed” to them. He testified that when the parties divorced, he believed that

the children, particularly L.L., felt that they had to choose a side and wanted to support

their mother. It is logical to infer that a great distance between respondent-father and the

children would damage an improving relationship.            And although appellant-mother

claims that she is not seeking to relocate to thwart respondent-father’s relationship with

the children, she asserts that a reason to relocate is because she believes that the children

will benefit from distance between them and respondent-father. While that may not be

sufficient to show that appellant-mother is thwarting the relationship, it does support the

district court’s finding that she is not promoting the relationship.

              (8) effect on the safety and welfare of the child, or of the parent
                  requesting to relocate, of domestic abuse

       The district court acknowledged that respondent-father sexually assaulted

appellant-mother, and considered her emotional well-being, but determined that because

respondent-father does not pose an ongoing threat to appellant-mother, relocation is not

necessary for her safety. Appellant-mother argues that the district court simply gave

respondent-father the benefit of the doubt.        She also challenges the district court’s

findings that there was an allegation of respondent-father hitting L.L. with a belt, but the

credibility of the allegation was diminished because when Bodensteiner asked L.L. if she

had been abused, L.L. mentioned only “rough play.” Appellant-mother also challenges

the district court’s finding that while something “bad” happened to B.L., nobody stated

specifically what it was and it was possible that it was “roughhousing” as respondent-

father suggested.     There is evidence that respondent-father roughhoused with the



                                              13
children. The record also shows that after the incident that B.L. reported to the social

worker, no further complaints were made and no criminal charges were filed.

       In a thorough and carefully analyzed order, the district court concluded that after

balancing the best-interest factors, respondent-father established that relocation is not in

the children’s best interests. Appellant-mother claims that it is not a balancing test when

the burden is on respondent-father. But it was a balancing test in that the district court

was required to balance its findings on the best-interests factors when it addressed

whether respondent-father had shown that relocation was not in the children’s best

interests. Additionally, the district court was required to weigh the facts on each side and

determine whether respondent-father’s facts/evidence outweighed appellant-mother’s.

Because respondent-father had the burden of proof, he was required to produce more

evidence than appellant-mother, but the district court considered the volume of the

evidence and the weight of the evidence, appropriately giving significant weight to

maintaining the parent-child relationship. Appellant-mother basically argues that the

district court treated her differently and more unfairly than respondent-father. While a

different outcome could have resulted, the district court’s findings are supported by the

evidence and the reasonable inferences drawn therefrom. The record before this court

supports the district court’s conclusion.

Child support

       Appellant-mother also challenges the district court’s modification of child support,

arguing that its analysis with respect to the parties’ gross incomes is flawed. The district

court has broad discretion to modify child-support orders. Putz v. Putz, 645 N.W.2d 343,


                                            14
347 (Minn. 2002). We will reverse a district court’s child-support order only if “the

district court abused its broad discretion by reaching a clearly erroneous conclusion that

is against logic and the facts on record.” Id. This court reviews questions of statutory

interpretation and the application of a statute to undisputed facts de novo. Brodsky v.

Brodsky, 733 N.W.2d 471, 477 (Minn. App. 2007).

      At the time of dissolution, the parties stipulated that each earned $50,000 annually.

Appellant-mother agreed that when she left the family business, she had the ability to

earn a comparable salary. In April 2013, the parties stipulated to the appointment of a

consensual special magistrate (CSM) to determine financial issues, including child

support. The CSM found that appellant-mother’s potential income was $50,000 per year

based on the judgment and decree. Based on respondent-father’s 2012 income-tax return,

the CSM set his income at $95,726.

      In January 2014, appellant-mother moved to modify child support, claiming

substantially changed circumstances. The district court adopted the CSM’s determination

that appellant-mother was “voluntarily unemployed and that it was appropriate to

continue to impute income to her in the amount of $50,000 annually.” The court stated

that there was no evidence showing a change in appellant-mother’s ability to earn

$50,000 per year or of her making reasonable efforts at obtaining employment. The

district court determined that, although the CSM found that respondent-father’s gross

income was approximately $95,000 per year, because his business was subject to

“significant year-to-year swings in earnings,” it was fair to use a five-year average of

gross income. Respondent-father earned approximately $36,000 in 2010, $75,000 in


                                           15
2011, $95,000 in 2012, $50,000 in 2013, and a projected $95,000 in 2014. The average

was approximately $70,000 per year.         The district court made this modification in

calculating the parties’ child-support obligations.

       Appellant-mother takes issue with the district court’s modification of respondent-

father’s income while still imputing $50,000 to her, asserting that the court “applied

unequal burdens.” But the district court has “broad discretion” to modify a child-support

order, and we will not reverse unless the district court reached “a clearly erroneous

conclusion that is against logic and the facts on record.” Putz, 645 N.W.2d at 347. The

district court did not abuse its discretion by refusing to modify both parties’ incomes

when the record supports modification of only respondent-father’s income.

       Appellant-mother offers several arguments in support of her contention that the

district court abused its discretion. First, appellant-mother argues that the district court

failed to consider her testimony questioning the accuracy of respondent-father’s income.

Respondent-father is self-employed, and a self-employed individual could arguably have

more flexibility with what is considered income. But he produced tax returns to support

his income figures and appellant-mother failed to provide evidence that respondent-father

misrepresented his income. Moreover, although appellant-mother was suspicious of

respondent-father’s income, she worked for the business and was aware of income shifts.

       Second, appellant-mother argues that the district court should have set respondent-

father’s income at $95,726.00, his 2012 income, instead of calculating average earnings.

A district court may choose to calculate gross income for child-support purposes by

averaging earnings. See Veit v. Veit, 413 N.W.2d 601, 606 (Minn. App. 1987) (stating


                                             16
that averaging income is proper because it “takes into account fluctuations and more

accurately measures income”). In Veit, this court held that the district court did not abuse

its discretion when averaging earnings from respondent-father’s real-estate business over

a 42-month span because his business was subject to fluctuations. Id.; cf. Sefkow v.

Sefkow, 372 N.W.2d 37, 48 (Minn. App. 1985) (determining that the decision to average

wages for an attorney whose business was substantially increasing each year was an

inaccurate method of imputing support), remanded on other grounds, 374 N.W.2d 733

(Minn. 1985).

       Appellant-mother’s argument that the district court should have set respondent-

father’s income based on his 2012 income is unpersuasive, as this year was respondent-

father’s most successful year, and it is an inaccurate representation of his overall financial

state. Similar to Veit, respondent-father’s earnings fluctuate based on the success of his

business.     Respondent-father’s business experienced difficulty in 2010, showed

improvement in 2011 and 2012, but then showed decline again in 2013. A five-year

average provides a more accurate assessment of respondent-father’s income, and the

choice of this method for calculating income for child-support purposes was within the

district court’s discretion.

       Third, appellant-mother argues that the district court abused its discretion in

denying her request for modification. A district court may modify a child-support order

upon a showing of substantially changed circumstances making the terms of an existing

order unreasonable and unfair. Minn. Stat. § 518A.39, subd. 2(a) (2014). Appellant-

mother had the burden of showing a substantial change of circumstances. See Bledsoe v.


                                             17
Bledsoe, 344 N.W.2d 892, 895 (Minn. App. 1984) (stating that the moving party has the

burden of proof).

         The district court found that there was no evidence of a change in circumstances in

appellant-mother’s ability to earn $50,000 annually. The district court also adopted the

CSM’s finding that appellant-mother was “voluntarily unemployed.” If a district court

finds that “a parent is voluntarily unemployed [or] underemployed . . . or there is no

direct evidence of any income, child support must be calculated based on a determination

of potential income.”       Minn. Stat. § 518A.32, subd. 1 (2014).          “[I]t is rebuttably

presumed that a parent can be gainfully employed on a full-time basis.” Id.

         Appellant-mother argues that the district court failed to consider evidence that

after respondent-father sexually assaulted her she could no longer earn the same income.

But appellant-mother failed to show that her employment situation changed since the

CSM’s decision issued in 2013; the sexual assaults2 occurred in 2009 and 2010.

         She also claims that the court failed to consider the difficulties she faced in finding

employment as a result of respondent-father’s failure to comply with the judgment and

decree with respect to buying her out of the home. It is difficult to connect appellant-

mother’s argument regarding respondent-father’s failure to buy her out of the home with

her failure to become employed.          If anything, this concern demonstrates appellant-

mother’s need to pursue employment.

         Appellant-mother also asserts that she had been working as an insurance agent, but

quit to be more available to B.L. A district court may consider caring for a child in

2
    Respondent-father was never charged with a criminal-sexual-conduct offense.

                                               18
determining whether a parent is voluntarily unemployed, but the child’s age is a factor.

Minn. Stat. § 518A.32, subd. 5(4) (2014). The two minor children are approximately

eight and fourteen years old and presumably attend school. The argument that childcare

has become more demanding is inconsistent given that previously both parents worked

full-time at the family business.

       Appellant-mother also argues that the district court failed to find that she was

underemployed in bad faith as required by Melius v. Melius. 765 N.W.2d 411, 415

(Minn. App. 2009). But Melius is a spousal-maintenance case; this court stated:

              Section 518A.32 allows the district court to impute income
              for the purposes of computing child support when the obligor
              is “voluntarily unemployed or underemployed.” These
              provisions do not require the district court to find bad faith in
              order to impute income. . . . But while the requirement that a
              court find bad faith or unjustifiable self-limitation of income
              is not included in the statutory considerations for imputing
              income in the context of determining child support, we have
              retained this requirement in the context of spousal
              maintenance.

Id. Thus, the district court was not required to make a finding of bad faith.

       Additionally, the CSM found that appellant-mother “testified that she has virtually

no income [$33 per month], yet she has been able to meet her reasonable [monthly] living

expenses [of $2,088] since . . . she stopped working at the family business.” This

incompatibility shows an incomplete picture of appellant-mother’s income. See Romuld

v. Romuld, No A07-1924, 2008 WL 3836658, at *3 (Minn. App. Aug. 19, 2008) (holding

that the district court did not abuse its discretion in denying modification of child support

when considering “disparity between [appellant]’s income and his monthly living



                                             19
expenses”). With no direct evidence of income, child support must be calculated based

on potential income. See Minn. Stat. § 518A.32, subd. 1. Appellant-mother previously

stipulated that her potential annual income is $50,000.

       The district court has broad discretion in deciding whether to modify child support

and appellant-mother was unable to show that circumstances substantially changed to

justify modification. Unlike respondent-father who introduced documentation of his

earnings, appellant-mother’s evidence was founded on testimony about her employment

situation and belief that she could earn only $20,000 annually. See Vangsness, 607

N.W.2d at 472 (stating that appellate courts defer to district court credibility

determinations).

       Affirmed.




                                            20